Title: From Thomas Jefferson to William Short, 6 April 1790
From: Jefferson, Thomas
To: Short, William



Sir
New York April 6th. 1790

My last to you was of March 28th. Since that yours of the 2d. and 6th. of January have come to Hand, together with the Ratification of the Consular Convention.

I send you herewith a Letter from the President to the King notifying my Recall, with a Letter of Leave to M. de Montmorin, and another of Credence for you to the same, all of which you will be pleased to deliver to him. Copies of them are enclosed for your Information.
We are extremely mortified at the Prospect there is that the Act of Justice and Gratitude to the Court of France, which Congress in the first Moment it ever was in their Power have been and still are preparing, may arrive too late to save that Court from the Necessity of parting with our Debt to a Disadvantage. The Secretary of the Treasury having by Order of Congress reported a Plan for funding both our foreign and domestic Debts, they thought it necessary by a Recommitment, to subject that Part of it which concerned the domestic Debt to maturer Discussion; but the Clause “for making adequate Provision for fulfilling our Engagements in respect to our foreign Debt” was not recommitted, because not susceptible of any Abridgement or Modification; on the contrary it was passed without a dissenting Voice, and only waits ’till the Residue of that System of which it makes a Part, can be digested and put into the Form of a Law. I send you a Copy of the Resolution to be communicated to Monsr. de Montmorin and Monsr. Necker, and anxiously wish it may arrive in Time to prevent a disadvantageous Alienation, by satisfying these Ministers that we are exerting ourselves to repay to that Country in her Hour of Difficulty what she generously advanced for us in ours.
You may remember I purchased some Officer’s Fusils, had them packed in my Presence, and sent with my own Baggage to Havre. When they arrived here the Plates and other principal Parts of the Locks were no longer in the Box. It is necessary therefore that the Workman send you six new Locks, which may be applied to the Stocks and Barrels we have, and that you be so good as to forward these by the first safe Conveyance.
Press the Negociation for our Captives in the Line, and on the Terms I had fixed, not binding us further without further Advice, and be pleased to apprize us of its present situation and future Progress, as being a Subject we have at Heart.
The Leyden Gazettes furnishing so good Information of the interesting Scenes now passing in Europe, I must ask your particular Attention to the forwarding them as frequently as it is possible to find Conveyances. The English Papers bring their Lies very fresh; and it is very desirable to be provided with an authentic Contradiction in the first Moment.

You will receive herewith the Newspapers and other interesting Papers as usual. I have the honor to be with the most perfect Esteem Sir Your most obt. & most h’ble Servt.,

Th Jefferson

